DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 08/30/2021 has been entered. Claims 1-5, 7-13, and 15 remain pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the operating point” in line 9 should be re-written as “the driving point”. Similarly, the phrase “the torque command” in lines 9 and 10 should be re-written as “a torque command”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2015/0130380 A1 in a view of Rozman US Patent No. 5,587,641.

Regarding claim 10, Kato discloses
 An over-temperature protection method for a direct current (DC) capacitor (Fig. 1, item 4) of an inverter (Item 5), the method being applicable to a motor driving system (See Fig. 1) including a capacitor (Item 4) configured to generate a DC voltage on both terminals thereof and an inverter (Item 5) configured to convert the DC voltage generated on the both terminals of the capacitor into an alternating current (AC) voltage and supply the AC voltage to a motor (Item 9), the method comprising: collecting, by a controller (Items 7a and 16), a torque (IOUT is a current which denotes a torque) and a speed (w) of rotation of the motor; inducing, by the controller, a ripple current (Current IR) of the capacitor that corresponds to the torque and the speed of rotation of the motor collected based on a ripple current data map or a ripple coefficient data map previously stored, using a driving point-specific ripple current (POUT represents a driving point which is based on IOUT) or a driving point-specific ripple coefficient determined by the torque and the speed of rotation of the motor; and totalizing, by the controller, the induced ripple current, and when a value of the totalized ripple current reaches a predetermined over-temperature determination reference, determining that the capacitor is in an over-temperature state and reducing the torque of the motor. (See para 0023, 0024, 0026-0030, 0036, and 0037. It should be noted that equation 1 in para 0030 discloses a temperature increases based on ripple current IR. Here the temperature out depends on IOUT and w. Here totalization or summation is done using equation 3. Para 0037 discloses coefficients k1 and k2) ,
wherein the collecting of the torque and the speed of rotation of the motor calculates the rotation speed of the motor. (See para 0027. Items 12 inherently sets or calculates the speed)

Kato is silent about “the rotation speed of the motor based on using a rotor position sensor configured to detect a specific position of the motor”.

However, Rozman clearly discloses the rotation speed (Speed signal) of the motor (Fig. 2, item 12) based on using a rotor position sensor (Resolver) configured to detect a specific position of the motor. (See column 4, lines 1-6, 58-67, column 5, lines 1-7)

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the rotor position sensor to calculate the rotation speed of the motor as taught by Rozman in Kato’s teachings in order to develp the base drive commands for controlling the inverter as mentioned in column 5, lines 1-7. It should be noted that POSITA would have no difficulty calculating the speed using the rotor position sensor.

Regarding claim 11, Kato discloses
OUT in order to induce the ripple current) in which the driving point-specific ripple coefficient is stored (It should be noted that ripple coefficients k1 and k2 are calculated using the torque (IOUT is a current which represents the torque) and the speed w); and inducing, by the controller, the ripple current by multiplying a three-phase current, provided to the motor by the inverter, with the induced ripple coefficient. (See para 0036 and 0037. It should be noted that k1 and k2 are multiplied by POUT. It should be noted that POUT also inherently denotes a multiple of current and voltage)

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-9 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 1-5 and 7-9 are allowable among other elements and details, but for at least the reason “wherein the controller is configured to determine the operating point based on the torque command of the motor and the rotation speed of the motor calculated by using a rotor position detection sensor configured to detect a position of a rotor of the motor.”

Allowable Subject Matter
Claims 12, 13, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments and amendments overcome 112 rejection. However, the amended claims still have some minor informalities as indicated above. Applicant's arguments (Page 7 of the applicant’s argument) with respect to claims have been fully considered but they are moot over a new reference (See updated claim 10 rejection for detail).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846